801 F.2d 393Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jeffrey DYSON, Appellant,v.COMMONWEALTH OF VIRGINIA, Appellee.
No. 86-7612.
United States Court of Appeals, Fourth Circuit.
Submitted July 8, 1986.Decided Sept. 25, 1986.

Jeffrey Dyson, appellant pro se.
Stephen Douglas Rosenthal, Office of the Attorney General,f or appellee.
E.D.Va.
VACATED AND REMANDED.
Before RUSSELL and WIDENER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Virginia inmate Jeffrey Dyson filed a complaint pursuant to 42 U.S.C. Sec. 1983 to redress alleged violations of his constitutional rights.  In accordance with Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 1153 (1982), the district court, by order of May 1, 1986, assessed a partial filing fee against Dyson and advised Dyson that any objections to the assessment were to be filed within twenty days.  Not having received any objections within the specified time period, the district court dismissed the action on May 28, 1986.


2
We vacate and remand.  Dyson mistakenly filed his objections in this Court on May 8, 1986.  The objections were transmitted to the district court and filed there on May 29, 1986.  The district court should treat the objections as if timely filed below and, on remand, should consider Dyson's objections to the fee assessment.


3
Because our review of the record and other materials before us indicates that it would not significantly aid the decisional process, we dispense with oral argument.

VACATED and REMANDED